The. opinion of the Court was delivered by
Poché, J.
Henry Brown, the appellant, and several others were jointly indicted for conspiracy and murder. Before his trial, the case was continued as to one of the defendants, and a nolle prosequi en*727tered as to the others, confining the trial to Henry Brown alone, who was convicted of murder, and sentenced to death.
On appeal, his counsel complain of numerous errors to his prejudice, but the conclusion which we have reached as to one of those complaints obviates a discussion of all others.
In his general charge to the jury the trial judge instructed them as to the different verdicts which they could find, in the following language :
“ In eases of this character there are three verdicts the law has provided may be found by the jury according to the law and the evidence of cases:
1. “Guilty. Death is the penalty to be pronounced upon such verdict.
2. “ Guilty, without capital punishment.
“ The penalty for such verdict is confinement at hard labor for life.
3. “Not guilty. Upon such verdict the defendant will be discharged without any punishment.”
As the judge had been entirely silent throughout his whole charge on the subject of manslaughter, counsel for the defense requested him to give the following instructions to the jury: “There shall be no crime known under the name of murder in the second degree, but on trials for murder the jury may find the prisoner guilty of manslaughter,” which is a literal copy of section 785 of the Revised Statutes of 1870, and of a section of act 130 of 1855.
The cha'rge was refused by the judge on the ground, substantially, that the ruling invoked by the defense was inapplicable to the state of facts developed during the trial, which admitted of no mitigated verdict, but called absolutely for a verdict of “guilty,” or “not guilty,” and that to have given the charge requested would have been simply the enunciation of an abstract legal proposition which had no bearing upon the case on trial. And in an able and learned opinion he quotes in support of his conclusion a multitude of authorities, both from this and other courts of the country, from whose uniform rulings the principle has been formulated as follows:
“A judge not only may, but should, refuse to charge an abstract legal proposition, which has no bearing upon the case on trial, whether the proposition be correct or incorrect, or whether it be correct in part and incorrect in part.” State vs. Daly, 37 Ann. 576.
But in his ruling, the judge confounded the rule of jurisprudence as established by the line of authorities which he invokes, with a rule o' law emanating directly from the law-making power, made imperative *728in terms and in spirit on tlie courts of the State, applying directly to the case on trial, and unaffected by the state of facts as disclosed by the evidence, in the opinion of the trial judge. The laws’ command is that the jury must be informed by the court that on trial for murder the jury may find the prisoner guilty of manslaughter, and the omission or the refusal to so inform them is a flagrant disobedience of the law, and is a fatal error.
In such cases the jury are the sole judges of the state of facts disclosed on the trial which may justify them to return a verdict of manslaughter, and the court is powerless to avoid their verdict, because in its opinion the evidence called for the finding of the higher offense. The verdict under the law would be responsive to the indictment,and it should stand, although it might be illogical, unjust or unjustifiable under the evidence.
Examples are not wanting of cases in which the jury have condemned some of the conspirators in a murder case for the highest offense charged, and the other conspirators for manslaughter only. Ford’s case, 37 Ann. 443.
The question is not one of a proper charge under the test of the evidence on the trial, but one of compliance with an absolute mandate of the law.
Under the present state of our legislation, the jury have the option to find one of four verdicts, namely: “Guilty, without capital punishment,” “Guilty of manslaughter,” and “Not guilty.” But under the effect of the charge as given to them in this ease, they were restricted to only three; that of guilty of manslaughter having been completely eliminated from their consideration by the refusal of the judge to give them the instruction requested by counsel, and required by law.
The practical effect of his charge to the jury was to require them, in case they found Henry Brown guilty at all of the charge for which he was on trial, it was murder, and nothing else, a positive mandate of the law to the contrary notwithstanding.
A charge of similar import came under the consideration of this court in the case of State vs. Obregon, 10 Ann. 799, under an indictment of arson.
In that case the judge omitted to charge the jury that, “in all cases where the punishment demanded by law is death, it shall be lawful for the jury to qualify their verdict by adding thereto ‘without capital punishment,’ as required by the Statute of May, 1846, now embodied *729as section 1000 in the Revised Statutes. A.mong other things, the court said:
“ The upshot of the charge was, to impress the jury with the idea that if they found the prisoner guilty of arson at all, it was their duty not to qualify their verdict by adding the words without capital punishment. * * *
“Aside from the general tenor of the judge’s charge in this instance, there was error in instructing that it was their duty to find an unqualified verdict, if the case was clear ; * * and the charge amounted to an instruction that, if a person was found guilty of arson he should always be punishable with death, overlooking the act of May 29,1846, hereinabove quoted.”
It must be noted that the case originated before the enactment of the statute of 1855, section 785 of the Revised Statutes, which we are now considering. In that case the judge merely omitted to charge the jury •• while in the instant case he not only omitted but positively refused tbe charge, notwithstanding counsel’s urgent request.
We have been at great pains to scrutinize our jurisprudence on this point, and to closely examine the large array of authorities relied on by the district judge in support of his conclusions herein, but we have been unable to find, and we apprehend that it is impossible for anyone to produce a single judgment of any American court of last resort, which upholds that the trial judge of a criminal court in refusing to charge to the jury a statute of the State, defining the duties and powers of the jury in reference to the verdict which they may render in the particular case on trial.
But, on the other hand, we find among the decisions quoted by our learned brother of the district court, a general current of thought decidedly to the reverse. Thus, in Patton’s case, 12 Ann. 288, (quoted by him), we find the following :
“ The prisoner pleaded not guilty to an indictment for murder. Upon the issue thus joined, the jury had power to find the prisoner guilty of manslaughter. (Rev. Stat. 136, sec. 2). It was, therefore, pertinent and right for the judge to instruct the jury on the law both of murder and manslaughter, although his counsel chose to assert that the only issue for the jury to try was the insanity of the accused.” See also Stouderman’s case, 6 Ann. 236; State vs. Ford, 30 Ann. 311.
We are thus forced to the conclusion that, under the rulings of the district court, the accused in this case has been denied one of the shields *730of protection which the law extends to him, and that he is entitled to relief at our hands.
It is, therefore, ordered, adjudged and decreed, that the verdict of the jury in this case he set aside and avoided, that the judgment rendered thereon be annulled and reversed, and that the cause be remanded t° the district court for further proceedings according to law and to the views herein expressed.